Name: 85/482/EEC: Commission Decision of 18 October 1985 concerning the implementation by Italy of certain measures to adapt capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Italian text is authentic)
 Type: Decision
 Subject Matter: Europe;  fisheries;  economic policy;  production
 Date Published: 1985-10-29

 Avis juridique important|31985D048285/482/EEC: Commission Decision of 18 October 1985 concerning the implementation by Italy of certain measures to adapt capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Italian text is authentic) Official Journal L 287 , 29/10/1985 P. 0031 - 0031*****COMMISSION DECISION of 18 October 1985 concerning the implementation by Italy of certain measures to adapt capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the Italian text is authentic) (85/482/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 7 (1) thereof, Whereas Italy intends to introduce a system of financial aids for measures involving the permanent reduction of production capacities, in the fisheries sector; whereas, on 21 April 1984 and 14 June 1985, it communicated the information concerning this scheme required under Article 6 of Directive 83/515/EEC; Whereas in accordance with Article 7 of the said Directive, the Commission has considered whether, having regard to the requirements of the Directive and to the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for a financial contribution from the Community; Whereas this Decision relates solely to aid granted under Article 5 of the said Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures which Italy intends to take to implement a financial aids scheme for measures involving the permanent reduction of production capacity in the fisheries sector fulfil the conditions for a financial contribution from the Community. Article 2 This Decision shall not apply to national aid referred to in Article 12 of Directive 83/515/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 18 October 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 290, 22. 10. 1983, p. 15.